DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operational position" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beavis (WO2013063463A1) in view of Yoo (KR20160000272U). 
Regarding claim 1, Beavis discloses a beverage dispenser (Figs. 1, 3, 4, 30, and 31) configured to be serviced from a front thereof, the system comprising: 
a cabinet (1006a) having a top (top of 1006a) opposite a bottom (bottom of 1006a), a back (back of 1006a) that extends between the top and the bottom, and sides (sides of 1006a) extending forwardly from the back between the top and the bottom, wherein an interior is defined between the top, the bottom, the back, and the sides (Fig. 38); 
a front cover (854) coupled to the cabinet and positionable in an open position and a closed position opposite the back of the cabinet (Fig. 30); 
a housing (1050, 1052, or 1054) positioned in the interior, the housing configured to receive a plurality of cartridges (250a, 250b, 250c, and 250d or 252, 254, 256, and 258) containing ingredients for a beverage, the housing within the interior at least partially defining a cavity within the cabinet (Fig. 38); and an electronics box (1014) housing electrical circuitry.
Beavis DIFFERS in that it does not disclose the electronics box coupled to the cabinet in the operational position at least partially within the cavity and wherein the electronics box is coupled to the cabinet in a service position in front of the housing. Attention, however, is directed to the Yoo reference, which discloses an electronics box coupled to a cabinet (100) in the operational position at least partially within a cavity (102) and wherein the electronics box is coupled to the cabinet in a service position in front of a housing (110). Yoo teaches that providing the electronics box in the front allows easy access to the electrical components for repair and replacement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Beavis reference in view of the teachings of the Yoo reference by arranging the electronics box in the cavity at the of the housing for the purpose of allowing easy access to the electrical components for repair and replacement.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beavis in view of Yoo as applied to claim 1 above, and further in view of Linn (20090308494).
Regarding claim 2, the beverage dispenser further comprising an interior floor (Fig. 38 of Beavis) comprising a rail (282 of Beavis).
The modified Beavis DIFFERS in that it does not disclose when the electronics box is in the operational position, a bottom of the electronics box rests upon the interior floor, and wherein the electronics box is removably secured to the rail by a first fastener. Attention, however, is directed to the Linn reference, which discloses an electronics box (71) secured by a fastener (76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Beavis reference in view of the teachings of the Linn reference by employing a fastener because it is a well-known method for securing an electronics box to a dispenser. It also would have been obvious to position the bottom of the electronics box on the interior floor when in the operational position and removably secure it to the rail by the fastener, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the arrangement of the electronics box.
Regarding claim 3, the dispenser further comprising a frame (282 of Beavis or 83 of Linn) comprising a lip (the complementary device on page 22, lines 7-16 of Beavis or metal plate, 75, of Linn) that extends between the sides of the cabinet at the top (top of tower, 1050, of Beavis or 13 of Linn) of the cabinet wherein when the electronics box is in the operational position, the electronics box is secured to the lip by at least a second fastener (76 of Linn).
Regarding claim 4, the dispenser further comprising a bracket (75 of Linn) mounted to a top of the electronics box, the bracket comprising a flange that extends upwardly from the top of the electronics box and wherein the second fastener secures the electronics box to the lip through the flange (par. 0054 of Linn).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beavis in view of Yoo as applied to claim 1 above, and further in view of Guilliard et al. (20190121376).
Regarding claim 9, Beavis discloses connections for power and communication (1018 of Beavis).
The modified Beavis DIFFERS in that it does not disclose the dispenser further comprising: first electrical connectors through the cabinet wherein at least an electrical power cord and an electrical communication cord enter the cabinet through the first electrical connectors; and second electrical connectors through the electronics box wherein at least the power cord and the electrical communication cord enter the electronics box through the second electrical connectors. Attention, however, is directed to the Guilliard reference, which discloses an electrical connector (23) through a housing (11) for holding a cord.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Beavis reference in view of the teachings of the Guilliard reference by employing first and second electrical connectors through the cabinet and electronics box for the purpose of securing the power and communication cords to the cabinet and electronics box.
Regarding claim 10, the first and second electrical connectors are strain relief bushings (par. 0058 of Guilliard).
Regarding claim 11, the first and second electrical connectors provide fixed points (23 of Guilliard) relative to the electrical power cord and the electrical communication cord, and respective lengths of the electrical power cord and the electrical communication cord are defined based upon the distance between the first and second electrical connectors when the electronics box is in the service position (the cords would necessarily have a length sufficient to allow performing service on the dispenser).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beavis in view of Yoo and Guilliard et al. as applied to claim 10 above, and further in view of Scheer et al. (6182555 ).
Regarding claim 12, the modified Beavis DIFFERS in that it does not disclose an electrical grounding wire connected between the electronics box and the cabinet wherein the grounding wire remains connected between the electronics box and the cabinet as the electronics box is moved between the operational position and the service position. Attention, however, is directed to the Scheer reference, which discloses an electrical grounding wire (950).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Beavis reference in view of the teachings of the Scheer reference by employing a grounding wire for the purpose of preventing shocks.
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest an electronics box having a front panel comprising a striker configured to be engaged by a latch of a hinge system to removably secure a front cover in the closed position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754